Citation Nr: 1747950	
Decision Date: 10/25/17    Archive Date: 11/01/17

DOCKET NO.  11-24 558	)	DATE
	)
	)

On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for a neck disability.

2.  Entitlement to service connection for a head disability.


REPRESENTATION

The Veteran represented by:	Mark R. Lippman, Attorney at Law


ATTORNEY FOR THE BOARD

K. Foster, Associate Counsel





INTRODUCTION

The Veteran had active service from September 1967 to September 1971 and October 1976 to April 1977.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a September 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.

This matter was previously before the Board in January 2014, at which time it was remanded for further development.  At that time, the issue of entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), anxiety disorder and personality disorder was also before the Board.  Subsequent to the Board's January 2014 remand, the RO granted service connection for this issue in a March 2016 rating decision.  Therefore, this issue is no longer before the Board.

The Board also notes that the January 2014 remand mistakenly referred to one of the issues on appeal as entitlement to service connection for a back injury, as opposed to a head injury.  The record is clear that the Veteran seeks service connection for a head injury and the Board has appropriately characterized the issue on the title page of this decision.  Moreover, the Veteran's May 2017 correspondence requested withdrawal of the issues listed in the September 2016 SSOC.  The September 2016 addresses the issues as listed on the title page of this decision.


FINDINGS OF FACT

In May 2017, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran, through his authorized representative, that a withdrawal of this appeal is requested.



CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran, through his authorized representative, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2016).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the Veteran, through his authorized representative, has withdrawn this appeal and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.




		
E. I. VELEZ
	Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


